        Case 2:20-cr-00024-DLC Document 67 Filed 03/05/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                                CR –20–24–BU–DLC

                      Plaintiff,

        vs.                                                     ORDER

 HUMBERTO HORIOL MEDINA
 VILLARREAL, CHARLES JOSHUA
 PETTY, and SHAWN JAMES MILLER,

                      Defendant.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation Concerning Plea. (Doc. 65.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Mr. Miller is charged with one count of conspiracy to possess with the intent

to distribute controlled substances, in violation of 21 U.S.C. § 846 (Count I), one

count of possession with intent to distribute controlled substances, in violation of

                                           1
        Case 2:20-cr-00024-DLC Document 67 Filed 03/05/21 Page 2 of 2



21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count II), and one count of prohibited

person in possession of firearms, in violation of 18 U.S.C. § 922(g)(1) (Count III).

(Doc. 1.) The Indictment also contains a forfeiture allegation. (Id.)

      Judge DeSoto recommends that this Court accept Mr. Miller’s guilty plea as

to Counts II and III of the Indictment after he appeared before her pursuant to

Federal Rule of Criminal Procedure 11, and entered a guilty plea as to one count of

possession with intent to distribute controlled substances, in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2 and one count of prohibited person in possession of

firearms, in violation of 18 U.S.C. § 922(g)(1). (Doc. 65.) The Court finds no

clear error in Judge DeSoto’s Findings and Recommendation. As is the Court’s

practice, any decision regarding acceptance of the plea agreement will be deferred

until sentencing. Additionally, the Court will await a motion from the United

States outlining the specific property sought to be forfeited before entering a

preliminary order of forfeiture.

      Accordingly, IT IS ORDERED that Mr. Miller’s motion to change plea

(Doc. 58) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Miller is adjudged guilty as charged

in Counts II–III of the Indictment.

      DATED this 5th day of March, 2021.



                                          2
